In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 19, 2001, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment, the plaintiffs submitted the examination before trial of the defendant Joseph N. Milford, wherein he stated that a school bus driven by the plaintiff Alande Millus hit the side of his vehicle while Milford was attempting to execute a right turn onto Christopher Street from the extreme left lane of Seventh Avenue South. Although it appears that Milford violated Vehicle and Traffic Law § 1160 (a), the plaintiff driver failed to estab*544lish as a matter of law his freedom from comparative negligence (see, King v Washburn, 273 AD2d 725).
Accordingly, summary judgment was properly denied. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.